COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re FLC Parkway LP

Appellate case number:    01-21-00379-CV

Trial court case number: 21-DCV-282949

Trial court:              434th District Court of Fort Bend County

       FLC Parkway LP has filed a petition for writ of mandamus challenging the trial court’s
order granting real party’s motion to expunge lis pendens. On September 17, 2021, the trial court
signed an order granting real party’s motion to strike the intervention of FLC Parkway. Thus, FLC
Parkway is no longer an intervenor or party to the lawsuit below.
        To seek mandamus relief, a relator must have standing. See In re BancorpSouth Bank, No.
05-14-00294-CV,, 2014 WL 1477746, at *2 (Tex. App.—Dallas April 14, 2014, orig. proceeding)
(mem. op.). Mandamus is the proper remedy if the nonparty has no right of appeal but has standing
to seek mandamus relief. See id. But the lack of a right to appeal is crucial. See In re Cobb, No.
05-98-01965-CV, 1999 WL 689621, at *3 (Tex. App.—Dallas Sept. 7, 1999, orig. proceeding)
(mem. op.) (holding that mandamus was proper remedy for nonparties because they have no right
to appeal); City of Houston v. Chambers, 899 S.W.2d 306, 308 (Tex. App.—Houston [14th Dist.]
1995, no writ) (stating that City of Houston had standing to seek mandamus relief to challenge
sanctions because it was nonparty and could not appeal sanctions order); Pope v. Davidson, 849
S.W.2d 916, 920 (Tex. App.—Houston [14th Dist.] 1993, no writ) (involving sanction ordered
against nonparty).
        Because FLC Parkway is no longer a party, it must establish its standing to seek mandamus
relief by showing that it lacks a right to appeal the order expunging lis pendens and the order
striking its intervention. The Court will dismiss FLC Parkway’s petition for writ of mandamus
unless within 10 days FLC Parkway files a response establishing its standing to seek mandamus
relief.
       It is so ORDERED.

Judge’s signature: ____/s/ Peter Kelly_______
                    Acting individually  Acting for the Court
Date: __November 23, 2021______